Concurring Note by
MilleR, Judge :
Bound by the rule of stare decisis I agree, that a lessee of an ■oil lease executed by a vendee is not as a general rule a necessary party to a suit to enforce a vendor’s lien, and that a purchaser at the vendor’s suit would take good title unencumbered by the oil lease. But like most general rules this rule is not without its exceptions.
A vendor may by his subsequent acts and conduct ratify the lease, or waive his lien in favor of such lessee, or estop himself from asserting or enforcing it against such lessee.
In this case it appears that the vendor reserved one half of all the oil and gas. The bill in the vendor’s suit, and in which he became the purchaser, alleges that after the execution and delivery of his said deed the vendor, by a separate contract, *483granted the vendee the right and power to collect and apply to his own use all the money paid as rental on the land, so long as the legal title thereto should remain in him, amounting to one dollar per acre per annum, payable quarterly in advance, the next quarterly payment falling due June 11, 1907. Now what was the meaning of this agreement? The vendor had reserved half of the oil and gas. By this reservation was he not entitled to half the commutation money and oil and gas rental reserved in the lease ? Clearly so. But by his contract he recognized the right of his vendee to make a lease of the whole oil and gas interest and to take all the rental money so long as the legal title should remain in him. What then? By plain implication after that it was to follow the legal title, not that the lessee’s rights, for which he paid and was to continue to pay under the lease should by a voluntary sale and transfer of the title by the vendee, or in proceedings by the vendor to sell the land, be thereby cut off.
That such was the plaintiff’s own interpretation of his contract is plainly manifested, first, by his omission to make the lessee a party to his suit; second, by his prayer for a special receiver, to sequester the rents, and his acceptance of the rents paid by the lessee pendente lite into the receiver’s hands, and appropriated and applied by the decree on the vendor’s debt.
We think his contract and conduct amounts to a ratification and that he is concluded and estopped, now that he has acquired legal title to the land, from asserting rights inconsistent with his previous acts and conduct in reference to the lease. This conclusion I think fully supported by the following authorities cited by counsel for the appellee: 4 Am. & Eng. Dec. in Eq. 304 and note; Mann v. Peck, 45 W. Va. 18, 26; Bigelow on Estoppel, (5th ed:) 673 and 684; Town of Ansonia v. Cooper, 64 Conn. 536, 30 Atl. Rep. 760; Matter of Peaslee, 73 Hun. (N. Y.) 113. See, also, Platt on Leases 170, and cases cited particularly Doe dem Whitaker v. Hales, 7 Bing. 322; S. C. 5 Mo. & Pa. 132; also Jones on Landlord and Tenant, §25, page 32.
I would affirm the decree.